internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------------------------- ---------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ps b02 plr-135943-08 date date legend ------------------------------------------------ x ---------------- ---------------- --------------------------- y --------------------------------- ----------------------------------- z --------------------------------- o p ------------------------------------------------------------ ------------------------------------------------------------- state ------------- dear ------------ this responds to a letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x is principally engaged in the transportation storage and distribution of refined petroleum products this ruling_request involves fees x charges as part of its refined product terminal operations at two terminals o and p x subsidiary y owns terminal o and subsidiary z owns terminal p plr-135943-08 x’s terminal operations generate fees primarily by providing short and long term storage of crude_oil and refined petroleum products as well as ancillary services revenue is generated by charging customers a fee based on the amount of product that is delivered through the particular terminal this fee is commonly referred to as a throughput fee and is generally determined on a per barrel or per gallon basis in addition to throughput fees revenue is often generated by charging customers fees for providing ancillary services such as ethanol blending and additive injection x generally does not take title to the products that are handled in its terminal operations terminal o y enters into agreement with various customers whereby petroleum products owned by the customers are delivered to o via pipeline after receiving the petroleum products y stores and loads the products into tank trucks and trailers for removal from o y charges its customers a throughput fee related to the gasoline delivered through o in separate agreements y also accepts ethanol owned by its customers via truck the ethanol is off-loaded at o where it is maintained until such time as the ethanol is blended with gasoline owned by the customers and loaded onto trucks for removal from o as compensation_for these services y charges its customers a per gallon fee for each gallon of ethanol delivered through o terminal p z enters into agreement with various customers whereby petroleum products owned by the customers are delivered to p via pipeline ship or barge after receiving the petroleum products z stores and loads the products into pipelines vessels barges and trucks for removal from p in separate agreements z also accepts ethanol owned by its customers via ship or barge the ethanol is off-loaded at p where it is maintained until such time as the ethanol is blended with gasoline owned by the customers and loaded onto trucks for removal from p z charges its customers a throughput fee related to the gasoline and ethanol delivered through p z also charges an additional fee depending on the method of inbound outbound delivery of the petroleum products and ethanol to from p finally z also charges its customers a per gallon fee for each gallon of blended gasoline and ethanol x has requested a ruling that x’s income derived from its petroleum products terminals o and p constitute qualifying_income under sec_7704 sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established securities plr-135943-08 market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber industrial source carbon dioxide or the transportation or storage of any fuel described in subsection b c d or e of sec_6426 or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a based solely on the facts submitted and representations made we conclude that the income derived by x from its petroleum products terminals o and p is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2009_1 2009_1_irb_1 however when the criteria in section dollar_figure of revproc_2009_1 2009_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-135943-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
